DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 9, and 17: these claims recite limitations: “identifying, by a computer system, a plurality of content sources each comprising textual content, wherein the plurality of content sources are ordered by interest to a user” and “converting, by the computer system, each of the plurality of content sources from the textual content to speech comprising a separate audio selection of a plurality of audio selections”. The claim languages in these limitations cause confusions. According 
The specification and the drawings disclose a one onto one mapping between an identified content source, a corresponding textual content, a corresponding speech data, and a corresponding separate audio selection. Suggest changing the claim languages to clearly reflecting the one onto one relationship as disclosed by the specification.
Regarding claims 2-8, 10-16, and 18-20: these claims depend on the defected parent claims 1, 9, and 17. Therefore, these claims are also rejected based on the dependency on the defected parent claims.
Claims 1, 9, and 17 recites the limitation "the audio attributes" in line 8, line 12, and line 10 respectively.  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1-20 are allowed if the 112(b) rejections satisfactorily addressed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art does not disclose a specific method comprising: 
	identifying a plurality of content sources, wherein each of the plurality of content sources comprising each of the plurality corresponding textual contents, and wherein the plurality of content sources are ordered by interest to a user; 
	converting each of the plurality of content sources from the plurality corresponding textual contents to speech comprising each of the plurality corresponding separate audio selections; 
	applying to each of the plurality corresponding separate audio selections, one or more speech attributes to specify audio attributes that select a respective position of the respective audio selection from among a plurality of positions within a multidimensional sound space and audibly distinguish one or more characteristics of the respective audio selection from other audio selections of the plurality corresponding separate audio selections, wherein the respective position of the respective audio selection reflects a rank of the respective audio selection as ordered by interest; and 
	outputting a simultaneous stream of the plurality corresponding separate audio selections to an audio output device for stereo play of the plurality corresponding 
	Furthermore, the above limitations in the combination with the rest of the disclosed limitations cause the claim distinguished from the prior art. 
Regarding independent claims 9 and 17: these claims are the corresponding computer system and the corresponding computer program product of the method claim 1. Therefore, these claims are allowed under the same reasons that applied to claim 1 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jin et al. (Real-time, head-tracked 3D audio with unlimited simultaneous sounds – July 6, 2005 – Cited IDS)
Erkert et al. (US 20150296086 A1)
Yoakum et al. (US 20110058662 A1)
Norris et al. (US 20180139565 A1)
Sathsahayaraman et al. (US 20210343269 A1)
Kim et al. (US 20210142783 A1)
Sandler et al. (US 10764706 B2)
Horrocks et al. (US 11070916 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654